      Case 2:20-cv-00050-SMJ     ECF No. 39    filed 08/05/21   PageID.360 Page 1 of 2




1                                                                            FILED IN THE
                                                                         U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON


2                                                                   Aug 05, 2021
                                                                        SEAN F. MCAVOY, CLERK
3                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WASHINGTON
4
     FREDERICK GENTRY,                         No. 2:20-cv-00050-SMJ
5
                              Plaintiff,
6                                              ORDER DISMISSING CASE
                 v.
7
     FRANK KENDALL III, in his official
8    capacity as Secretary of the United
     States Airforce,
9
                              Defendant.
10

11         On August 2, 2021, the parties filed a stipulated dismissal, ECF No. 38.

12   Consistent with the parties’ agreement and Federal Rule of Civil Procedure 41(a),

13   IT IS HEREBY ORDERED:

14         1.    The parties’ Stipulated Motion for Order of Dismissal, ECF No. 38,

15               is GRANTED.

16         2.    The Clerk’s Office is directed to SUBSTITUTE Frank Kendall III,

17               who has succeeded John P. Roth as Secretary of the United States

18               Airforce, as Defendant in this matter. See Fed. R. Civ. P. 25(d).

19         3.    All claims are DISMISSED WITH PREJUDICE, with all parties to

20               bear their own costs and attorney fees.




     ORDER DISMISSING CASE – 1
       Case 2:20-cv-00050-SMJ     ECF No. 39   filed 08/05/21   PageID.361 Page 2 of 2




1          4.     All pending motions are DENIED AS MOOT.

2          5.     All hearings and other deadlines are STRICKEN.

3          6.     The Clerk’s Office is directed to CLOSE this file.

4          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

5    provide copies to all counsel.

6          DATED this 5th day of August 2021.

7
                        _________________________
8                       SALVADOR MENDOZA, JR.
                        United States District Judge
9

10

11

12

13

14

15

16

17

18

19

20



     ORDER DISMISSING CASE – 2
